DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Girard on April 9, 2021.
The application has been amended as follows:
In line 20 of original claim 1 following "a central portion of the cover portion, and " the following has been deleted: --the-- and the following inserted: --a-- such the claim now reads “… a central portion of the cover portion, and a sterilization processor …”
In line 1 of original claim 8 following "The urine-feces separation toilet bowl of claim 1, " the following has been deleted: --further comprising a-- and the following inserted: --wherein the--. In line 2 of original claim 8 following "sterilization processor " the following has been inserted: --is--. Original claim 8 should now read “The urine-feces separation toilet of claim 1, wherein the sterilization processor is at the first surface of the cover portion and configured to sterilize an inside of the main body portion.”

ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a urine-feces separation toilet bowl wherein the cover portion comprises a translucent plate configured to block ultraviolet rays emitted from the inside of the main body portion in a central portion of the cover portion, and a sterilization processor is arranged along an edge of the translucent plate.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Delfosse (EP 0,507,687) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a urine-feces separation toilet bowl comprising: a main body portion forming an external appearance and having an opening in an upper portion thereof, the opening allowing excreta to be accommodated in the main body portion; a cover portion having a plate shape, having a first surface and a second surface, and arranged on the main body portion such that the cover portion covers the opening of the main body portion, wherein the first surface is arranged towards the inside of the main body portion and the second surface is provided on a side opposite to that of the first surface; a toilet seat portion arranged between the main body portion and the cover portion such that the toilet seat portion is seated on an edge of the opening; an excreta accommodation portion comprising a first accommodation portion and a second accommodation portion, wherein the first accommodation portion is provided in a front end of the main body 
Dobrinsky et al. (US Patent Publication No. 2016/0128526) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a sterilization processor at a first surface of the cover portion and configured to sterilize an inside of the main body portion.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754